
	
		II
		111th CONGRESS
		1st Session
		S. 613
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the use of Federal funds to approve certain
		  biologics license applications by the Food and Drug
		  Administration.
	
	
		1.Prohibition on use of Federal
			 funds to approval certain biologics license applicationsNotwithstanding any other provision of law,
			 no funds provided by any Appropriations Act enacted before the date of
			 enactment of this Act that remain unobligated as of such date of enactment
			 shall be used by the Food and Drug Administration to process a biologics
			 license application under section 351 of the Public Health Service Act (42
			 U.S.C. 262) for any such product for which—
			(1)information submitted in such application,
			 or any other information available to the Secretary of Health and Human
			 Services, shows that the biologic product is, bears, or contains a listed
			 select agent or toxin within the meaning of part 331 of title 7, Code of
			 Federal Regulations, part 121 of title 9, Code of Federal Regulations, and part
			 73 of title 42, Code of Federal Regulations; and
			(2)the entity filing such application has,
			 during the 2-year period before the date of submission of such application to
			 the Secretary—
				(A)marketed, sold, or distributed that product
			 in the Islamic Republic of Iran;
				(B)provided select agents or toxins to
			 institutions in the Islamic Republic of Iran, including to the Pasteur
			 Institute in Tehran and Tehran University;
				(C)submitted patient safety or efficacy data
			 produced through experiments or trials that would violate the laws of the
			 United States governing the proper handling of select agents or toxins;
			 or
				(D)been the subject of an investigation by the
			 Office of Foreign Assets Control of the Department of Treasury, the Bureau of
			 Industry and Security of the Department of Commerce, or the Department of
			 Justice for potential violations of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
				
